DETAILED ACTION
This is in response to applicant's communication filed on 01/19/2020, wherein:
Claim 1-2, 4, 6-12, 14, and 16-22 are pending.
Claim 1, 10-11, and 19-20 are amended.
Claim 3, 5, 13, and 15 are cancelled.

Response to Arguments
Applicant’s arguments with respect to pending claim have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-2, 4, 6-7, 10-12, are 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm (US 20030036985 A1) in view of Pellow (US 20160225057 A1), Goodman et al. (US 20190005570 A1), and Jones et al. (US 20180197443 A1).

Regarding claim 1, Soderholm discloses a method (par. 0003 – “methods used for identifying the location of an object in a building, such as a store, wholesale storage facility and other facilities. More particularly, the present invention relates to such methods which can quickly and effectively identify the location of objects, such as merchandise, in a store or other facility for storing various types of objects”), comprising:
determining, after receiving an object seeking request, a target object corresponding to the object seeking request (par. 0031- “The preferred scan gun 16 is a wireless hand-held unit that can communicate with computer system 14 and targeting unit 12 to position targeting unit 14 and identify locations in the store for the various products 18”, par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20. On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”);
identifying a target object storage device corresponding to the target object from a plurality of object storage devices (par. 0031- “The preferred scan gun 16 is a wireless hand-held unit that can communicate with computer system 14 and targeting unit 12 to position targeting unit 14 and identify locations in the store for the various products 18”, par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20. On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”), wherein the target object storage device comprises a plurality of storage regions (Fig. 1-3 disclose the plurality of shelf which comprise different storage region/area within each shelves);
identifying a target object storage region in which the target object is present from the plurality of storage regions of the target object storage device (par. 0031 discloses tracking unit having light source with ability to point light source toward location of product being located, therefore, the target object region is also identified during the process of locating the product);
determining a first target prompt device indicating a location of the target object storage device and location of storage regions of the target object storage device from a plurality of first prompt devices (par 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20” - i.e. determine the target object storage device [shelf] – “On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”, Fig. 2 and par. 0024 disclose plurality of prompt devices);
transmitting a control instruction to the first target prompt device, the control instruction operative to direct the first target prompt device to output prompt information based on the control instruction (par. 0033 – “On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”).
Soderholm disclose method and apparatus for locating product using a single target prompt device for indicating both indicating  a location of the target object storage device and location of storage regions of the target object storage device from a plurality of first prompt devices. However, the reference is silent on details about (1) determining, after receiving an object seeking request transmitted from a client terminal, a target object corresponding to the object seeking request (2) determining a second target prompt device located at the target object storage region  of the target object storage device from a plurality of second prompt devices located at a plurality of storage regions of the target object storage device, at least one second prompt device being located at each storage region of the plurality of storage regions of the target object storage device; and transmitting a control instruction to the first target prompt device and the second target prompt device, the control instruction operative to direct the first target prompt device and the second target prompt device to output prompt information based on the control instruction, (3) wherein the plurality of second target prompt devices are configured to output different prompt information; and the target prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time.
Pellow discloses receiving an object seeking request transmitted from a client terminal (Fig. 2, Fig. 8, Fig. 7 step 74 and par. 0076 disclose “receiving a query for a product to be located in the retail store 12 from a customer in block 74. For example, receiving, by the system 10, a search query for a product to be located in the retail store 12 inputted into a mobile application running on the mobile device 18 by a customer using the mobile device 18”).

Goodman discloses determining a second target prompt device located at the target object storage region  of the target object storage device from a plurality of second prompt devices located at a plurality of storage regions of the target object storage device, at least one second prompt device being located at each storage region of the plurality of storage regions of the target object storage device; and transmitting a control instruction to the first target prompt device and the second target prompt device, the control instruction operative to direct the first target prompt device and the second target prompt device to output prompt information based on the control instruction (Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm and Pellow, and have prompting device located at 
However, the combined teaching is silent on details about wherein the plurality of second target prompt devices are configured to output different prompt information; and the target prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time.
Jones discloses wherein the plurality of second target prompt devices are configured to output different prompt information; and the target prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time (Abstract, Fig. 2-3 and par. 0022, 0026 disclose target prompt on shelves having different color which would allow user to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm and Pellow, and Goodman, and have various color indicator utilized, as taught by Jones because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience by providing distinct color indicator.

Regarding claim 2, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 1, wherein determining, after receiving the object seeking request transmitted from the client terminal, a target object corresponding to the object seeking request , identifying the target object storage device corresponding to the target object comprises: after receiving the object seeking request transmitted from the client terminal, extracting object information input at the client terminal by the user from the object seeking request; and performing recognition upon the object information and determining a target object based on the object information (Pellow - Fig. 2, Fig. 8, Fig. 7 step 74 and par. 0076 disclose “receiving a query for a product to be located in the retail store 12 from a customer in block 74. For example, receiving, by the system 10, a search query for a product to be located in the retail store 12 inputted into a mobile application running on the mobile device 18 by a customer using the mobile device 18”, therefore, the product information – i.e. target object information – is extracted from the search query to determine and locate the corresponding product – i.e. target object).

Regarding claim 4, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 1, wherein the first target prompt device is set up within space above the target object storage device (Soderholm - par. Fig. 1, par. 0024 – “As shown in FIGS. 2 and 3, various placement possibilities exist for targeting unit 12 in the store. In FIG. 2, which is a top view of a store, a targeting unit is placed on the ceiling in each aisle or aisle 26 between rows of shelves 20 so as to be able to locate product 18 on shelf 20 or on the ceiling in the center aisle 28 between the rows of shelves 20 so as to locate product 18 on the ends of shelves 20”).

Regarding claim 6, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 1, further comprising: determining first target prompt information corresponding to the target  (Soderholm - par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20. On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”; Goodman - Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).

Regarding claim 7, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 1, further comprising: determining a target location of the target object storage device in a region (Pellow – Fig. 7 step 78-83 and par. 0076).

Regarding claim 10, Soderholm discloses method (par. 0003 – “methods used for identifying the location of an object in a building, such as a store, wholesale storage facility and other facilities. More particularly, the present invention relates to such methods which can quickly and effectively identify the location of objects, such as merchandise, in a store or other facility for storing various types of objects”), comprising: 
receiving object information (par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16” – i.e. receiving object information input); 
transmitting the object information contained in an object seeking request to a server (par. 0031- “The preferred scan gun 16 is a wireless hand-held unit that can communicate with computer system 14”), the object seeking request causing the server to: 
determine a target object corresponding to the object seeking request (par. 0031- “The preferred scan gun 16 is a wireless hand-held unit that can communicate with computer system 14 and targeting unit 12 to position targeting unit 14 and identify locations in the store for the various products 18”, par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20. On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”; abstract, Fig 2 and par. 0024 disclose plurality of shelves for storing products);
identify a target object storage device corresponding to the target object from a plurality of object storage devices (par. 0031- “The preferred scan gun 16 is a wireless hand-held unit that can communicate with computer system 14 and targeting unit 12 to position targeting unit 14 and identify locations in the store for the various products 18”, par. 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20. On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”), wherein the object storage device comprises a plurality of storage regions (Fig. 1-3 discloses the plurality of shelf which comprise different storage region/area within each shelves); 
identify a target object storage region in which the target object is present from the plurality of storage regions of the target object storage device (par. 0031 discloses tracking unit having light source with ability to point light source toward location of product being located, therefore, the target object region is also identified during the process of locating the product);
determine a first target prompt device indicating a location of the target object storage device and the target object storage region  of the target object storage device from a plurality of first prompt devices (par 0033 – “In use, the product locating system of the present invention can be used for locating product 18 having a UPC or other code thereon in a facility by scanning the code with scan gun 16 and then transmitting information regarding product 18 from scan gun 16 to tracking unit 12. Tracking unit 12, having housing 32 enclosing light source 34, is mounted on an overhead surface in the facility and strategically positioned to be point at product 18 on shelves 20” - i.e. determine the target object storage device [shelf] – “On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”, Fig. 2 and par. 0024 disclose plurality of prompt devices); and 
transmit a control instruction to the first target prompt device, the control instruction operative to direct the first target prompt device to output prompt information based on the control instruction (par. 0033 – “On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”).
Soderholm disclose method and apparatus for locating product using a single target prompt device for indicating both indicating  a location of the target object storage device and location of storage regions of the target object storage device from a plurality of first prompt devices. However, the reference does not explicitly indicate (1) receiving object information input by a user and (2) determine a second target prompt device  located at the target object storage region of the target object storage device from a plurality of second prompt devices, wherein the plurality of second target prompt devices are configured to output different prompt information; transmit a control instruction to the first target prompt device and the second target prompt device, the control instruction operative to direct the first target prompt device and the second target prompt device to output prompt information based on the control instruction; (3) the target prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information.
Pellow discloses receiving object information input by a user (Fig. 2, Fig. 8, Fig. 7 step 74 and par. 0076 disclose “receiving a query for a product to be located in the retail store 12 from a customer in block 74. For example, receiving, by the system 10, a search query for a product to be located in the retail store 12 inputted into a mobile application running on the mobile device 18 by a customer using the mobile device 18”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm, and have product information query through mobile device, as taught by Pellow because doing so would make use of known technique to improve similar devices (methods, or products) in the 
Goodman discloses determining a second target prompt device located at the target object storage region  of the target object storage device, at least one second prompt device being located at each storage region of the plurality of storage regions of the target object storage device; and transmitting a control instruction to the first target prompt device and the second target prompt device, the control instruction operative to direct the first target prompt device and the second target prompt device to output prompt information based on the control instruction (Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm and Pellow, and have prompting device located at each storage region of the plurality of storage regions of the target object storage device; and transmitting a control instruction to the first target prompt device, as taught by Goodman because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve shopper experience.
However, the combined teaching is silent on details about (3).
(Abstract, Fig. 2-3 and par. 0022, 0026 disclose target prompt on shelves having different color which would allow user to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm and Pellow, and Goodman, and have various color indicator, as taught by Jones because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience by providing distinct color indicator.

Regarding claim 11, the scope and content of the claim recites a server for performing the method of claim 1, therefore, being addressed as in claim 1.

claim 12, the scope and content of the claim recites a server for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 14, the scope and content of the claim recites a server for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 16, the scope and content of the claim recites a server for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 17, the scope and content of the claim recites a server for performing the method of claim 7, therefore, being addressed as in claim 7.

Claim 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm (US 20030036985 A1) in view of Pellow (US 20160225057 A1), Goodman et al. (US 20190005570 A1), Jones et al. (US 20180197443 A1) and Sasankana (US 20120259732 A1).

claim 8, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 7, however, silent on further details of claim 8.
Sasankana teaches determining a starting location of the client terminal within the region of space, and generating a navigation route based on the starting location and the target location; and transmitting the navigation route to the client terminal (Fig. 4 step 403-047, Fig. 6-9, par. 0040 and 0044 and fig. 6-9).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm, Pellow, Goodman, and Jones, and have navigation instruction provided to user, as taught by Sasankana because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience in locating product within store.

Regarding claim 9, the combined teaching of Soderholm, Pellow, Goodman, and Jones discloses the method of claim 7, however, silent on details of claim 9. 
Sasankana determining a starting location of the client terminal within the region of space, and determining a navigation prompt device encountered from the starting location to the target location; and controlling (Fig. 4 step 403-047, Fig. 6-9, par. 0040 and 0044 and fig. 6-9).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm, Pellow, Goodman, and Jones, and have navigation instruction provided to user, as taught by Sasankana because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience in locating product within store.

Regarding claim 18, the scope and content of the claim recites a server for performing the method of claim 8, therefore, being addressed as in claim 8.

Claim 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm (US 20030036985 A1) in view of Goodman et al. (US 20190005570 A1) and Jones et al. (US 20180197443 A1).

Regarding claim 19, Soderholm discloses a system comprising:
a plurality of object storage devices (Fig. 1-2 and par. 0023-0024 disclose row of shelves 20 – i.e. plurality of object storage device), each object storage device comprising a plurality of storage regions (Fig. 1-3 discloses the plurality of shelf which comprise different storage region/area within each shelves);
a plurality of first prompt devices (Fig. 1-2 and par. 0023 - “targeting unit 12 is configured to project a light beam, illustrated as 22 in FIG. 1, to a light point 24” – i.e. prompt device; Fig. 2 and par. 0024 disclose plurality of targeting unit 12) to indicate respective a location of the target object storage device and location of storage regions of the target object storage device (par. 0033); and
the plurality of object storage devices are operative to store objects (fig. 1-2 and par. 0023 – “a UPC coded product 18 on a shelf 20”; abstract, fig 2 and par. 0024 disclose plurality of shelves – i.e. object storage devices - storing plurality of products – i.e. objects), the plurality of first prompt devices are set up in space above the plurality of object storage devices (Fig. 1-2 and par. 0023-0024 disclose prompt devices on the space above shelves 20 and project light beam to products 18); and
at least one of the plurality of first prompt devices is operative to output first prompt information is operative to output second prompt information in response to a control instruction (par. 0033 – “On command, housing 32 is moved to point light source 34 toward the location of product 18 in the facility so as to project the beam of light 22 from light source 34 to product 18”).

Goodman discloses about a plurality of second prompt devices respectively located at the plurality of storage regions of each object storage device and at least one of the plurality of second prompt devices is operative to output second prompt information in response to a control instruction (Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm, and have prompting device located at each storage region of the plurality of storage regions of the target object storage device; and transmitting a control instruction to the first target prompt device, as taught by Goodman because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve shopper experience.
However, the reference is silent on details about the plurality of second target prompt devices being configured to output different prompt 
Jones discloses the plurality of second target prompt devices being configured to output different prompt information and the second prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second (Abstract, Fig. 2-3 and par. 0022, 0026 disclose target prompt on shelves having different color which would allow user to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm and Goodman, and have various color indicator utilized, as taught by Jones because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to improve user experience by providing distinct color indicator.


Regarding claim 20, Soderholm discloses a system comprising: 
a plurality of object storage devices (Fig. 1-2 and par. 0023-0024 disclose row of shelves 20 – i.e. plurality of object storage device), each object storage device comprising a plurality of storage regions (Fig. 1-3 discloses the plurality of shelf which comprise different storage region/area within each shelves);
a plurality of first prompt device (Fig. 1-2 and par. 0023 - “targeting unit 12 is configured to project a light beam, illustrated as 22 in FIG. 1, to a light point 24” – i.e. prompt device; Fig. 2 and par. 0024 disclose plurality of targeting unit 12) to indicate respective a location of the target object storage device and location of storage regions of the target object storage device (Fig. 2 and par. 0024 – “a targeting unit is placed on the ceiling in each aisle or aisle 26 between rows of shelves 20 so as to be able to locate product 18 on shelf 20 or on the ceiling in the center aisle 28 between the rows of shelves 20 so as to locate product 18 on the ends of shelves 20”, par. 0033); wherein the plurality of object storage devices are operative to store objects (fig. 1-2 and par. 0023 – “a UPC coded product 18 on a shelf 20”; abstract, fig 2 and par. 0024 disclose plurality of shelves – i.e. object storage devices - storing plurality of products – i.e. objects); and 
(Fig. 1 and par. 0023-0024 disclose prompt device on the space above shelf 20 inside retail store –i.e. on interior surface of the object location room in a region - and project light beam to product 18).
However, the reference is silent on details about a plurality of second prompt devices respectively located at the plurality of storage regions of each object storage device and at least one of the plurality of second prompt devices is operative to output second prompt information in response to a control instruction.
Goodman discloses about a plurality of second prompt devices respectively located at the plurality of storage regions of each object storage device and at least one of the plurality of second prompt devices is operative to output second prompt information in response to a control instruction (Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Soderholm, and have prompting device located at each storage region of the plurality of storage regions of the target object 
However, the reference is silent on details about the plurality of second target prompt devices being configured to output different prompt information and the second prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information.
Jones discloses the plurality of second target prompt devices being configured to output different prompt information and the second prompt information enabling a user of the client terminal to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second (Abstract, Fig. 2-3 and par. 0022, 0026 disclose target prompt on shelves having different color which would allow user to distinguish the second target prompt device from other second prompt devices of the plurality of second prompt devices when multiple second prompt devices output respective prompt information at a same time).


Regarding claim 21, the combined teaching of Soderholm, Goodman, and Jones discloses the system of claim 19, wherein the first target prompt information indicates a location of a target object storage device in an object locating room (Soderholm - Fig. 1 and par. 0023-0024 disclose prompt device on the space above shelf 20 inside retail store –i.e. on interior surface of the object location room in a region - and project light beam to product 18), and the second target prompt information indicates a location of a target storage region relative to the corresponding target storage device (Goodman - Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).

Regarding claim 22, the combined teaching of Soderholm, Goodman, and Jones discloses the system of claim 20, wherein the first (Soderholm - Fig. 1 and par. 0023-0024 disclose prompt device on the space above shelf 20 inside retail store –i.e. on interior surface of the object location room in a region - and project light beam to product 18), and the second target prompt information indicates a location of the target storage region relative to a corresponding target storage device  (Goodman - Fig 1, par. 0027 supported by provisional application US 62525957 on Fig. 1-2 and par. 0006-0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643